Appeal by the defendant from a judgment of the County Court, Nassau County (Goodman, J.), rendered May 22, 1985, convicting him of murder in the second degree and robbery in the first degree, upon his plea of *513guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him.
Ordered that the judgment is affirmed.
It is evident from the record that the defendant was afforded meaningful representation (see, People v Satterfield, 66 NY2d 796; People v Baldi, 54 NY2d 137). His conclusory assertions regarding the involuntariness of his written and videotaped confessions are also without merit. It is well settled that issues of credibility are primarily for the hearing court whose findings should be upheld unless clearly erroneous (People v Burgess, 114 AD2d 419, 420). Under the circumstances, the hearing court’s decision to credit the testimony of Detective Dempsey to the effect that no one had physically touched the defendant and to discredit the defendant’s contentions to the contrary should not be disturbed. Thompson, J. P., Lawrence, Weinstein and Rubin, JJ., concur.